Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 01/24/2022.
Acknowledgment is made of applicant’s claim for priority of CN 202110112673.6 filed in China on 01/21/2021.
Claims 1-20 are pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUSHIMA US 2016/0062191.
Claim 1: Matsushima discloses an array substrate, comprising 
(Fig. 1) a base substrate AR/10 [0033], a first electrode layer E1 (lower electrode), an insulating dielectric layer 12, and a second electrode layer E2 (upper electrode) which are stacked in sequence [0058] – Regarding the limitation “laminated”: this is an option well known in the art. Matsushima is silent as of “laminated”, however applicant fails to establish the claimed feature is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality the feature would have been an obvious matter of design choice and it appears that the invention would perform equally well with Matsushima’s structure. 
(Fig. 4) wherein the array substrate AR further comprises a plurality of data leads S1, S2 (source lines) [0053]; and 
one of the first electrode layer E1 and the second electrode layer E2 comprises at least one slit electrode 4 (comb-like electrodes) [0049]; 
(Fig. 4) the slit electrode 4 is disposed between two adjacent data leads S1/S2, and the slit electrode 4 comprises an electrode connecting portion 3a (connecting portion 3 has a projection 3a which projects in the second direction Y) [0050] and a plurality of first strip-shaped sub-electrodes 4 (comb-like electrodes) arranged in sequence, one end of each of the first strip-shaped sub-electrodes 4 being connected to the electrode connecting portion 3a; 
the electrode connecting portion 3 comprises a first connecting section 3a (vertical section) parallel to and adjacent to the data lead S1/S2, wherein the plurality of first strip-shaped sub-electrodes 4 (comb-like electrodes) are disposed on a same side of the first connecting section 3a (left side); 
(Fig. 2) a width of the first strip-shaped sub-electrode 4 (comb-like electrodes) gradually decreases along a direction (X-direction) going away from the first connecting section 3a; and 
a distance between two adjacent first strip-shaped sub-electrodes 4 (comb-like electrodes) in a direction (Y-direction) parallel to an extending direction of the first connecting section 3a gradually increases along the direction (X-direction) going away from the first connecting section 3a.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Claims 1, 2, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kurasawa US 2009/0059139.
Claim 1: Kurasawa discloses an array substrate, comprising 
(Fig. 2) a base substrate 11, a first electrode layer 13, an insulating dielectric layer 15, and a second electrode layer 21 which are stacked in sequence – Regarding the limitation “laminated”: this is an option well known in the art. Kurasawa is silent as of “laminated”, however applicant fails to establish the claimed feature is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality the feature would have been an obvious matter of design choice and it appears that the invention would perform equally well with Kurasawa’s structure. 
(Fig. 1) wherein the array substrate further comprises a plurality of data leads 17 (signal line) [0040]; and 
one of the first electrode layer 13 and the second electrode layer 21 comprises at least one slit electrode 21 (upper electrode 21 having the slits 20 forms a comb-like pattern in plan view) [0042]; 
the slit electrode 21 is disposed between two adjacent data leads 17/17, and the slit electrode 21 comprises an electrode connecting portion 20b (vertical closed end of electrode layer 21) [0042] and a plurality of first strip-shaped sub-electrodes 21 (isosceles sub-electrodes) arranged in sequence, one end of each of the first strip-shaped sub-electrodes 21 being connected to the electrode connecting portion 20b (closed end of electrode layer 21); 
the electrode connecting portion 20b (closed end of electrode layer 21) comprises a first connecting section (vertical left side) parallel to and adjacent to the data lead 17, wherein the plurality of first strip-shaped sub-electrodes 21 (isosceles sub-electrodes) are disposed on a same side of the first connecting section (vertical left side); 
(Fig. 1) a width of the first strip-shaped sub-electrode 21 (isosceles sub-electrodes) gradually decreases along a direction (X-direction) going away from the first connecting section (vertical left side); and 
a distance between two adjacent first strip-shaped sub-electrodes 21 (isosceles sub-electrodes) in a direction (Y-direction)  parallel to an extending direction of the first connecting section 21 gradually increases along the direction going away from the first connecting section.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Claim 2: Kurasawa discloses an array substrate, comprising 
(Fig. 7) [Prior Art] wherein the first connecting section comprises a first end 66 (upper end) and a second end 66 (lower end) that are opposite [0010]; 
the electrode connecting portion 66 (vertical/horizontal side edges) further comprises a second connecting section 66 (upper horizontal side edge), a first end (left end) of the second connecting section 66 (upper horizontal side edge) being connected to the first end (upper end) of the first connecting section 66 (vertical side edge); 
in one slit electrode, the first strip-shaped sub-electrode 66 (isosceles branch) extends from the first end of the first connecting section (upper end of vertical side edge 66) towards a side close to the second end of the first connecting section (lower end of vertical side edge 66) along the direction going away from the first connecting section 66 (vertical side edge); and 
(Fig. 7) each of the first strip-shaped sub-electrodes 66 (isosceles branch) comprises a first edge (lower edge) and a second edge (upper edge) which are opposite, and the first edge (lower edge) of the first strip-shaped sub-electrode 66 (isosceles branch) is farther from a second end (right end) of the second connecting section 66 (upper horizontal side edge) than the second edge (upper edge) of the first strip-shaped sub-electrode 66 (isosceles branch) is. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Claims 15, 17: Kurasawa discloses
Claim 15: “wherein in one slit electrode, the first strip-shaped sub-electrodes satisfy at least one of followings: the first edges of the first strip-shaped sub-electrodes are parallel to each other; the second edges of the first strip-shaped sub-electrodes are parallel to each other; or axial lines of the first strip-shaped sub-electrodes are parallel to each other” - Kurasawa discloses (Fig. 1) axial lines of the first strip-shaped sub-electrodes 21 are parallel to each other.
Claim 17: (Fig. 1) in one slit electrode 21, ends, away from the first connecting section 20b (vertical closed end of electrode layer 21), of at least part of the first strip-shaped sub-electrodes 21 (isosceles sub-electrodes) are of a same width. 
 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kurasawa US 2009/0059139 in view of Tae et al. US 2013/0194536.
Claim 16: Kurasawa discloses 
(Fig. 1) axial lines of the first strip-shaped sub-electrodes 21 are parallel to each other with an angle between the extending direction of the first connecting section and at least one of the first edge of the first strip-shaped sub-electrode, the second edge of the first strip-shaped sub-electrode.
except
the axial line of the first strip-shaped sub-electrode ranges from 400 to 500
Tae et al. teach
(Fig. 3) the axial line of the first strip-shaped sub-electrode 194a (branches) ranges from 400 to 500   (angle of about 40 degree out of the angle of 45 degrees) [0086]
It would have been obvious to one of ordinary skill in the art to modify Kurasawa’s invention with Tae’s structure in order to provide improved transmittance, as taught by Tae et al. [0012].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kurasawa US 2009/0059139 in view of Lee et al. US 2013/0101755.
Claim 18: 
Lee et al. teach
(Fig. 5A) wherein in two adjacent first strip-shaped sub-electrodes 197l, an inclination angle of one of the first strip-shaped sub-electrodes 197l close to the second end (crossing end 195v/195a) of the first connecting section 195v is smaller than an inclination angle of the other first strip-shaped sub-electrode 197l close to the first end (upper end) of the first connecting section 195v - Lee et al. teach in [0124] the widths W of the micro slits 199 (separating the 2 adjacent sub-electrode 197l) are gradually changed; i.e., inclination angle of two adjacent sub-electrodes 197l is gradually smaller near connecting section 195a; 
wherein the inclination angle of each of the first strip-shaped sub-electrodes 197l is an angle between an extending direction (isosceles direction) of the first strip-shaped sub-electrode 197l and the extending direction (vertical direction) of the first connecting section 195v, and the inclination angle of each of the first strip-shaped sub-electrodes 197l is an acute angle.  
It would have been obvious to one of ordinary skill in the art to modify Kurasawa’s invention with Lee’s structure in order to provide fast response time, as taught by Lee et al. [0006].

Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurasawa US 2009/0059139 in view of Kim et al. US 2015/0077370.
Claims 19, 20: Kurasawa discloses
a display device (transflective liquid crystal display panel) [0037]
(Figs. 1, 5) a drive circuit (switching element TFT, source/drain/gate electrodes S/D/G , semiconductor segment 16) [0051]
all details of an array substrate as in Claim 1
except
a power supply
however Kim et al. teach
(Fig. 3) a power supply (the display device includes a backlight unit that supplies light to the display panel 100, a backlight driver, and a power supply) [0047]
It would have been obvious to one of ordinary skill in the art to modify Kurasawa’s invention with Kim’s structure in order to provide enhanced performance, as taught by Kim et al. [0003].

Allowable Subject Matter
Claims 3-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claim 3 is the inclusion of the limitation 
“…the first connecting section has a first edge and a second edge which are opposite to each other and are parallel to the extending direction of the first connecting section; the second edge of the first connecting section is farther from the first strip-shaped sub-electrodes than the first edge of the first connecting section is; in the plurality of first strip-shaped sub-electrodes connected to the first connecting section, a distance between first design reference points of any two adjacent first strip-shaped sub- electrodes is equal; wherein in one slit electrode, the first design reference point of the first strip-shaped sub- electrode is an intersection point of a first auxiliary design line of the first strip-shaped sub- electrode and an auxiliary design line of the first connecting section, the first auxiliary design line of the first strip-shaped sub-electrode is a straight line on which an orthographic projection of the first edge of the first strip-shaped sub-electrode on the base substrate is located, and the auxiliary design line of the first connecting section is a straight line on which an orthographic projection of the first edge of the first connecting section on the base substrate is located.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1-3. Claims 4-14 are also allowed by virtue of dependency.
Kurasawa US 2009/0059139, Kim et al. US 2015/0077370 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG V NGUYEN/
Primary Examiner, Art Unit 2871